

Exhibit 10.32
 
No.       [Blank]               


Employment Contract


Party A (Employer)
Name: Henan Shuncheng Group Holding Coal Coke Co., Ltd.
Enterprise Nature: Private Enterprise
Legal Representative (Person in Charge): Wang Xinshun
Address: Southern Industry Road, Tongye Town, Anyang County


Party B (Employee)
Name:                                                                     Gender:
Male
Date of Birth:                                                    ID No.:
Address:

 
 

--------------------------------------------------------------------------------

 


Subject to the Labor Law of the People's Republic of China, and other related
laws and regulations, in order to establish an employment relationship and
clarify the right and obligations, both Parties, by mutual agreement hereby
enter this Contract on the basis of equality and free will.
 
Article 1
Term of this Contract

 
Party A and Party B signs a fixed-term labor contract. The contract lasts for __
year(s), from _____ to _______________. The probation term is ____ month(s),
from  to              .
 
Article 2
Responsibilities and Place of the Work

 
1.
Party A may arrange Party B to engage in a production (job) position in the
company location in accordance with the requirements of such production (job)
position. Party A may adjust Party B’s position.

 
2.
Party B shall comply with the types of work, positions arranged or adjusted by
Party A, and complete the production (job) tasks in accordance with the quality
and quantity specified by the certain position requirements stipulated by Party
A.

 
3.
Party B may, openly and justly, participate in the position competition
organized by Party A in accordance with its own technique and major.

 
Article 3
Work Conditions and Labor Protection

 
1.
Party A shall implement work safety and hygiene education and arrange
professional training to Party B.

 
2.
Party A shall provide necessary safety and hygiene supplies and conditions in
accordance with state regulations.

 
3.
If Party B engages in the work which may cause occupational hazards, Party A
shall arrange regular health examination for Party B.

 
4.
If Party B is female or under 18, Party A shall provide special work protection
under the state regulations.

 
5.
If Party A arranges Party B to take special purpose work, Party A shall arrange
professional training to Party B (excluding that Party B has received such
training). Party B shall not launch out into the position until obtaining
certain qualification certificate.

 
 
 

--------------------------------------------------------------------------------

 

6.
Party B shall strictly comply with safety operation regulations and is entitled
to refuse to implement the illegal directions by Party A which may cause risks
for Party B’s safety and hygiene during the process of production (job).

 
Article 4
Working Hours and Rest and Holiday Policies

 
1.
Working hour policy shall be formulated by Party A under the state regulations.

 
2.
The working hour policy formulated by Party A shall be applicable to Party B;
Party B shall work 40 hours each week.

 
3.
Party A shall ensure the rest, holiday rights of Party B under the state
regulations.

 
Article 5
Labor Compensation

 
1.
Party B agrees to implement the wage system formulated by Party A during its
working period. Party B may enjoy a monthly salary of RMB 3000.00. Party A may
determine the wages distribution system, wages distribution form and level of
wages by signing a collective contract or through legal procedure on the basis
of business features and economic benefits. Subject to approval by the Executive
Director, Party A may pay Party B a bonus in accordance with Party B’s
performance.

 
2.
Party A shall pay Party B labor compensation by legal tender fully and promptly.

 
3.
If Party B completes the tasks specified by Party A within the legal working
hours, Party A shall pay Party B labor compensation no less than the standard
minimum salary regulations stipulated by the local government.

 
4.
In the event that Party A arranges work overtime to Party B depending on the
actual business operation, Party A shall pay Party B labor compensation in
accordance with the relevant provisions and business wage system.

 
Article 6
Social Insurance and Welfare

 
1.
Both parties shall progressively build up and perfect the social insurance
according to the relevant state and local regulations. After the dissolution or
termination of this contract, both parties shall handle the related transfer
procedures in accordance with the relevant state and local regulations.

 
2.
Party B will be treated as stipulated by the state and local regulations in case
he or she suffers occupational diseases or is injured or dead due to work.

 
3.
A female employee will be treated as stipulated by the state and local
regulations in case she is in her pregnancy, confinement or nursing period.

 
 
 

--------------------------------------------------------------------------------

 

4.
The other various insurance treatment of Party B shall be implemented in
accordance with the state and local regulations.

 
Article 7
Rights and Obligations

 
Within the contract term, Party B has the right to work, obtain the labor
compensation and participate in the learning of politics, vocational work and
production technique, take part in the democratic management, as well as acquire
political honor and substantial encouragement. At the same time, Party B shall
undertake the obligations of completing the tasks according to the requirements
of Party A.
 
Article 8
Labor Discipline

 
1.
Party A shall be responsible for providing labor discipline and various rules
and regulations education to Party B.

 
2.
Party B shall strictly comply with the various rules and regulations prepared by
Party A and obey the management directions and educations of Party A.

 
3.
In case Party B violates any of the labor disciplines, rules and regulations,
Party A has the right to criticize Party B or even render disciplinary
punishment, economic punishment or release the contract according to the
relevant rules and regulations.

 
4.
Party B shall strictly keep confidentiality of Party A’s business and technique
secrets.

 
Article 9
Modification of this Contract

 
The both Parties may modify the contents of this Contract after reaching a
negotiated consensus in case any of the following occurs:
 
(1)
Party A adjusts the production (job) tasks due to restructuring or change in the
line of production change in system;

 
(2)
Party B fails to perform this Contract caused by bad physical conditions or
other reasons;

 
(3)
The relevant laws, rules and regulations have been modified;

 
(4)
The objective conditions on which the Contract is based have materially changed
to the extent that it is impossible to perform the Contract. In case the
Contract is to be modified, either Party must notify the other Party in written.
The content of this Contract may be modified after reaching a negotiated
consensus between both Parties, and a Labor Contract Modify Agreement shall be
concluded.

 
 
 

--------------------------------------------------------------------------------

 

Article 10
Termination of This Contract

 
1.
The Contract automatically turns invalid upon expiration;

 
2.
The Contract may be automatically terminated if the business term expires; Party
A’s business license is revoked; Party A is compelled to close down or dissolve;
or Party A decides to dissolve in advance or is legally announced to be
bankruptcy.

 
3.
The Contract may be automatically terminated if Party B meets the retirement age
and requirements, or Party B is dead, pronounced dead or pronounced missing by
the people's court.

 
4.
The Contract may be automatically terminated if other termination situations
stipulated in laws and administrative provisions occur.

 
Article 11
Renewal of This Contract

 
This Contract may be renewed after both parties’ agreement through negotiation
in accordance with the production (job) requirements. Either Party not intending
to renew the Contract shall inform the other party in written form 30 days in
advance.
 
Article 12
Cancellation of This Contract

 
1. 
The Contract may be canceled based on both parties’ mutual negotiation.

 
2. 
The Contract may be automatically canceled in case any of the following occurs:

 

 
(1)
The resignation of Party B is accepted by Party A;

 

 
(2)
Party B is approved to be transferred；

 

 
(3)
Party B is discharged, expelled，dismissed by Party A;

 
3. 
Party A may cancel the Contract at any time, if Party B:

 

 
(1)
is proved to be unqualified for the position within the probation;

 

 
(2)
severely violates the labor disciplines and regulations;

 

 
(3)
seriously neglects his duty, engages in malpractice for selfish ends or
discloses the trade secrets and brings significant loss to the Employer;

 

 
(4)
While Party B is recruited, he/she intends to pretend something, such as age,
health condition, martial status and the labor relations existed with the other
companies;

 

 
(5)
During the period of the Contract, Party B establishes a labor relation with or
forms an actual labor relation with other companies;

 
 
 

--------------------------------------------------------------------------------

 


 
(6)
Party B is held criminally responsible.

 
4.
Party A may cancel the contract upon 30 days’ prior written notice to Party B,
in case any of the following occurs:

 
(1)
The objective conditions on which the contract is based have materially changed
to the extent that it is impossible to perform the contract and both parties
cannot reach an agreement to amend the contract to reflect the changed
conditions;

 
(2)
Party B, due to sickness or injury inflicted off the job, can not resume his or
her work or do the other job reassigned by Party A after specified period of
medical treatment; or Party B is unqualified to engage in the relevant
vocations, occupations and positions according to the state and city
regulations, and Party A is incapable to arrange another job;

 
(3)
Party B is unqualified, even after a training or job position adjustment;

 
5.
Party A may cancel this Contract after explaining the situation or consultation
with the trade union or the staff 30 days in advance in case that Party A is
being consolidated in the legal consolidation period on the brink of bankruptcy
or the situation of business is seriously in trouble.

 
6.
Party A is not allowed to cancel the Labor Contract if not conforming to 3, 4
hereof in case any of the following occurs:

 
 
(1)
Party B is in a period of medical treatment for sickness or work injury;

 
 
(2)
Party B is ill with occupational disease or injured due to work and is in a
period of medical treatment.

 
 
(3)
The female employee is in pregnancy, maternity or lactation;

 
 
(4)
Other situations stipulated in laws and administrative provisions.

 
7.
Party B may cancel this Contract at any time, in case any of the following
occurs (unless Party A’s economic losses caused by Party B is unsettled):

 

 
(1)
Within the probation;

 

 
(2)
Party A forces Party B to work by violence, threat or illegal limitations of
Party B’s freedom;

 
 
 

--------------------------------------------------------------------------------

 


 
(3)
Party A fails to pay Party B’s salary or provide work conditions as stipulated
herein.

 
8.
Party B shall inform Party A in writing to cancel the Contract 30 days in
advance if not conforming to the above 7, Article 10. Party B shall pay the
economic compensation to Party A for the economic losses caused by Party B in
case this Contract is canceled according to the clauses herein.

 
9.
If Party B’s freedom is limited due to suspicion of breaking laws and committing
crimes, Party A may suspend the performance of this Contract, and stop Party B’s
salary. In case that Party B’s freedom is limited by mistake, Party A shall
continue to perform the Contract, and Party B may claim compensation against the
relevant departments for the losses occurred during the suspension period of the
Contract.

 
Article 13
Other Issues Agreed by Both Parties

 
During the period of the Contract, the agreements concerning training, advanced
studies, going abroad, academic credentials education and participation in major
projects shall be integrated with this Contract, and have the equal legal
effect.
 
Article 14
Labor Compensation and Liabilities for Breach of Contract

 
1.
If Party A ends or terminates this Contract by violating rules and regulations,
it shall pay to Party B the labor compensation pursuant to the Economic
Compensation for Breach and Termination of Contracts Procedures issued by the
Ministry of Labor.

 
2.
In case that Party B ends or terminates this Contract for personal reasons,
Party A may not pay the labor compensation.

 
3.
Party A shall pay the labor compensation pursuant to the Law of the People's
Republic of China on Employment Contracts to Party B in case any of the
following occurs:

 

 
(1)
Where Party A wrongly deducts or delays payment of wages to Party B without
valid cause;

 

 
(2)
Where Party A refuses to pay overtime compensation to Party B;

 

 
(3)
Where wages paid to Party B by Party A is lower than the local minimum wage
standard;

 

 
(4)
Where Party A violates the provisions to terminate the Labor Contract and does
not pay Party B concerned economic compensation in accordance with the relevant
provisions;

 
 
 

--------------------------------------------------------------------------------

 


 
(5)
Where Party A encroaches upon the legitimate rights and interests of female and
juvenile workers in violation of the state stipulations on their protection,；

 

 
(6)
Where Party A causes damages to Party B by revoking the Labor Contracts in
violation of the conditions specified in the relevant laws and regulations;

 
4.
Party B, who revokes the Labor Contracts in violation of the conditions
specified in the relevant laws and regulations or violates terms on
secret-keeping matters agreed upon the Labor Contracts and thus caused economic
losses to Party A, shall be liable for compensation in accordance with the law.

 

 
(1)
If Party B wants to revoke this Contract for personal reasons, Party B shall
compensate Party A for the training cost (including training expense, training
expense for participation of major projects) provided by Party A during the
period of Contract, and the direct economic losses to the production, operation
and work of Party A caused by Party B, and return all the technique documents,
drawings, tools to Party A during the period of Contract.

 

 
(2)
If Party B leaves the job without permission during the period of Contract, or
revokes the Labor Contract in violation of the conditions specified in the Labor
Law of the People's Republic of China and this Contract, Party A may terminate
the Labor Contract. Party B shall compensate Party A for the training cost
(including training expense, training expense for participation of major
projects) provided by Party A during the period of Contract, and the direct
economic losses to the production, operation and work of Party A caused by Party
B, and return all the technique documents, drawings, tools to Party A during the
period of Contract and to compensate Party A for the breach of the contract
simultaneously.

 

 
(3)
To ensure the normal operation of Party A’s projects listed in the local
government major projects, Party B shall not terminate this Contract or engage
in similar work with such projects in other organizations, companies other than
Party A during the preparation process and for three years after going into
production once Party B participate in such projects. Party A will pursue Party
B’s economic responsibilities in accordance with the law if any economic losses
caused by Party B’s disclosure of Party A’s trade secrets, technique secrets or
patent.

 
 
 

--------------------------------------------------------------------------------

 

Article 15
Labor Dispute Resolutions

 
If a dispute arising from the performance of this Contract, the Parties may
apply to the labor dispute mediation committee of the unit for mediation, if the
mediation fails and one of the parties requests for arbitration, that party may
apply in written to the competent Arbitration Committee for Labor Disputes for
arbitration within 60 days from the dispute starting day. Either party may also
directly apply to the Arbitration Committee for Labor Disputes. If one of the
parties is not satisfied with the adjudication of arbitration, the party may
bring the case to the competent people's court.
 
Article 16       Any other matters not expressly stated herein shall be
implemented pursuant to current labor laws and regulations.
 
Article 17       The Contract is in duplicate, each held by Party A and Party B
respectively. The contract comes into effect upon signatures or seals of both
parties and both parties shall conscientiously undertake its implementation. The
two copies are equally authentic (altered or unauthorized substituting signed
invalid).
 
Party A: Henan Shuncheng Group Coal Coke Co., Ltd.
 
(Seal)
 
Legal Representative/
 
Authorized Representative: (signature of Wang Xinshun)
 
Party B: (signature of           )
 
Date: _______(Year)_______(Month)_______(Day)
 
Verification Organ:    (Seal)                                    Verification
Personnel: (Seal)
 
Verification Date: _______(Year)_______(Month)_______(Day)
 
 
 

--------------------------------------------------------------------------------

 

Contract Renewal
 
According to the to the needs of production and operation, the Labor Contract is
renewed after reaching a negotiated consensus between both Parties in accordance
with the Labor Law for_______years, from _______(Year)_______(Month)_______(Day)
to _______(Year)_______(Month)_______(Day). All other terms and conditions
hereof remain unchanged.
 
Party
A:  (Seal)                                                                            
Party B: (signature)
 
Legal Representative/
 
Authorized Representative:
 
Date: _______(Year)_______(Month)_______(Day)

 
 

--------------------------------------------------------------------------------

 

Contract Renewal for the Second Time
 
According to the to the needs of production and operation, the Labor Contract is
renewed for the second time after reaching a negotiated consensus between both
Parties in accordance with the Labor Law for_______years, from
_______(Year)_______(Month)_______(Day) to
_______(Year)_______(Month)_______(Day). All other terms and conditions hereof
remain unchanged.
 
Party
A:  (Seal)                                                                             Party
B: (signature)
 
Legal Representative/
 
Authorized Representative:
 
Date: _______(Year)_______(Month)_______(Day)
 
Record of Labor Contract Cancellation
 
Whereas, ______________________________________________________, the Labor
Contract is canceled in accordance with                           
                             .
 
This record is hereby made.
 
Henan Shuncheng Group Holding Coal Coke Co., Ltd.
 
Responsible person:
 
Date: _______(Year)_______(Month)_______(Day)
 
Record of Labor Contract Termination
 
Whereas,______________________________________________________, the Labor
Contract is terminated in accordance
with                                                         .
 
This record is hereby made.
 
Henan Shuncheng Group Holding Coal Coke Co., Ltd.
 
Responsible person:
 
Date: _______(Year)_______(Month)_______(Day)
 
 
 

--------------------------------------------------------------------------------

 